Citation Nr: 1634099	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  14-27 854A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for a heart disability, to include hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to April 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

In February 2015, the Veteran testified before the undersigned Veterans Law Judge at the RO in Manila.  A transcript of that proceeding is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A December 2013 treatment record notes that the Veteran experiences hypertension.  Upon separation, the Veteran reported experiencing shortness of breath, chest pain or pressure, and palpitation or pounding heart.  See January 1992 Report of Medical History.  Service treatment records note several instances of shortness of breath.  At his Board hearing, the Veteran testified that his shortness of breath began in service.  See Board Hearing Transcript at 9.  To date, the Veteran has not been afforded a VA examination to determine the nature and etiology of any heart disability, including hypertension.  In light of the above, a remand is necessary to schedule the Veteran for a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, the Board notes that the Veteran's claim relates to exposure to herbicides in Subic Bay.  In a February 2015 statement and at his Board hearing, the Veteran asserted that he handled large drums of chemicals during his time aboard the U.S.S. Constellation (CV-64) in 1973 or 1974.  See Board Hearing Transcript at 3.


VA's Adjudication Procedures Manual, M21-1MR, part IV, subpart ii, 1.H.7.a (Aug. 7, 2015), sets forth procedures for the verification of herbicides in areas outside the Republic of Vietnam, Thailand or the Korean Demilitarized Zone.  The manual provides at least two locations where VA is to obtain information regarding such potential herbicide exposure: the VA Compensation Service, and the U.S. Army and Joint Services Records Research Center (JSRRC).  In the Veteran's case, records were only requested from the JSRRC, regarding the Veteran's potential presence in Vietnam, and no development was requested regarding the potential use and storage of herbicides in Subic Bay.  See May 2007 Request for Information.  Accordingly, VA neglected to contact the Compensation Service, and made an incomplete request for information from the JSRRC. In light of this, development consistent with the M21-1MR should be undertaken, to include contacting the Compensation and Pension Service and the JSRRC regarding the transportation, storage and use of herbicides in Subic Bay and the Veteran's potential exposure to Agent Orange in Subic Bay.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide the approximate dates of his alleged exposure to herbicides.

2.  Contact the VA Compensation Service and provide them with the Veteran's detailed description of alleged herbicide exposure, including the dates furnished by the Veteran.  Request a review of the inventory of herbicide operations maintained by the Department of Defense to determine whether herbicides were used, tested, or stored at Subic Bay, the Republic of the Philippines, or on the U.S.S. Constellation as alleged by the Veteran.  The results of this development should be documented.

3.  If herbicide exposure is not verified by the Compensation Service, seek verification from the JSRRC. Forward the Veteran's contentions regarding the nature of his exposure, to JSRRC, and request verification of his exposure to herbicides.

If insufficient information is present to permit a search by the JSRRC, refer the case to the JSRRC coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist.

The results of this development should be documented.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of any heart disability, including hypertension.  Furnish the Veteran's claims file, including a copy of this REMAND, to the examiner.  The examiner should specifically state in his or her report that the entire claims file has been reviewed, including this REMAND order.

After reviewing the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any heart disability (including hypertension) had its onset in service, manifested within the first post-service year, or is otherwise related to service.

If and only if the Veteran's exposure to herbicides is confirmed, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any heart disability (including hypertension) is related to exposure to herbicides.

In providing the opinion(s), the examiner should comment on the service treatment records showing shortness of breath, chest pain or pressure, and palpitation or pounding heart during service.  A complete rationale for all opinions should be provided. If the examiner is unable to provide the requested opinion without resort to speculation, the reasons and bases for this conclusion should also be provided.

5.  Thereafter, the RO should readjudicate the claim on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

